Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-20 have been renumbered 21-40.***
***For clarity in the rejections of the claims, Examiner has maintained the 1-20 listing.  A subsequent filing, however, should renumber the claims accordingly.

Claim 5 is objected to because of the following informalities:  “levels” should be changed to layers as it appears to be drawn to a typographical error from the specification, which also uses the term “layers”.  Appropriate correction is required, as well as in Specification.

Further, the term “DPF driver” is not a readily recognized term of art by the Examiner, and has been interpreted herein as well-known computer drivers for informing the functioning of hardware.  Examiner notes the specification speaks only generally to the DFP driver (pars. [0063,0088]), and is invited to clarity and evidence to such a term if it is a recognized term in the art.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the test apparatus as in independent claim 1 and dependents thereof, and, the test apparatus as in independent claim 10 and dependents thereof must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

For example, the mounting substrate as claimed, is not clearly shown in the drawings.
Examiner notes that this is due in part to the specification utilizing what appears to be various terminology that may equate with the mounting substrate, but is both not made clear in the specification and drawings and with respect to the present claim recitations.
Par.[0027] recites that the test card 100 is printed circuit board (PCB) that includes one or more interconnected metal levels (assumed as “layers”) 110a.
Further, at the very conclusion of the specification as found in claim 5, it is recited that the mounting substrate is a printed circuit board having one or more metal levels (assumed to be intended as “layers”).
However, the present claims do not utilize the language test card, and further the recitation of claim 2 does not coincide with the above discussion.
From the above, it appears that the mounting substrate/PCB is the element that has the interconnected metal layer(s), and not the test structure (notably, lacking proper antecedent basis herein).
The specification appears to provide that the test structure is the uncladded optical waveguide sensor and it is supported by item 110 (see fig. 1C) which are recited as having one or more metal [layers] 110a.

Additionally, the microfluidic channel having an opening therein and located on the first substrate is not shown in the drawings.
The specification discusses that the microfluidic channel is located in a second silicon substrate (pars. [0036,0076,0077]), wherein the second silicon substrate is attached to the first silicon substrate.  Microfluidic channel is designated by item “230.”  
This is further made unclear as the specification discusses “first substrate” without a numerical identifier thereto, but references item ‘210’ when calling out a semiconductor substrate.  If this is the claimed “first substrate,” than correction should be made. 

Additionally, the same terminology of “microfluidic channel” is utilized when referencing microfluidic channels of the microfluidic pump 500,500 by way of items 520 and 525.  Distinction should be made in the naming of these separate and distinct microfluidic channels from that of the microfluidic channel 230 that appears to be intended to be claimed herein.



Likewise issues are also seen with respect to independent claim 10, which utilize yet another term of “test card substrate” that is not shown in the drawings.  Further noting that there is discussion to a printed circuit board test card substrate (par. [0076] of Applicant’s pre-grant publication US 2021/0293716), but such language introduces ambiguities to the terms and parts.

Further, for example, with respect to the “second substrate,” Examiner notes that second substrate 225 is called out in the specification, and the specification also uses the terminology “second silicone substrate 225.”  Applicant should utilize consistent terminology throughout so as to not create issues of clarity to the drawings and intentions for differing elements.
This is further seen in the discussion of “silicon substrate 305” in reference to figure. 3A.  It is unclear if this silicon substrate 305 is also a showing of a second substrate, as claimed, in a different embodiment, or is drawn to a wholly different substrate.
It is also noted that the first item “225” is presented as silicone (man-made), while the second item “304” is presented as silicon (natural), and it is unclear if these are intended to be different.
Additionally, the claimed second substrate” having optical fibers located thereon…” is not shown in the drawings.
Examiner notes that figure 1D/1E is disclosed to show optical fibers 115D within a groove (i.e. V-shaped groove), but this does not correspond to the claimed optical fibers located on a second substrate (as seen above as item 225, and maybe 305, neither of which are disclosed as providing grooves).
	While claim 8 calls out a V-shaped groove in the second substrate, the disclosure only generally discusses that the fibers 115d may be positioned in V-shaped grooves 115B (pars. [0027-0031, for example) but figs. 1-1FD do not show such V-shaped grooves as the grooves appear to be parallel grooves and not V-shaped.  Further, the disclosure in par. [0031] relates to the flexible substrate 120, wherein it is unclear that such flexible substrate equates with the second/second silicone substrate 225/305 seen above.
	Likewise, in claim 9, the additional v-groove fiber mount base 110d (see par. [0028] along with Fig. 1D-F does not show a v-groove, but instead shows two parallel grooves.

As seen from the above, the general layered construction is unclearly shown in the drawings, and which is confounded by inconsistencies in the written portion of the disclosure.
Each of the fundamental layers/supports as in the mounting substrate/test card substrate, first substrate, and second substrate should be clearly shown and concordantly referenced and discussed in the specification (along with their constituent structures found in each layer/support).

The drawings are replete with missing elements and corresponding inconsistencies and ambiguities in the specification among the various terminology that may be intended to equate an element by likewise nomenclature, and which make for an unclear depiction of the claimed invention.


Specification
The disclosure is objected to because of the following informalities: As discussed above in the Objection to the Drawings, the Specification is objected to for inconsistencies and ambiguities in the specification among the various terminology that may be intended to equate an element by likewise nomenclature, and which make for an unclear description and depiction of the claimed invention.
  
Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “uppermost” in claim 1 is a relative term which renders the claim indefinite. The term “uppermost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant should clearly set forth the boundaries/sides which constitute the uncladded optical waveguide sensor and their relationship with further elements of the test apparatus.  
For example, does Applicant intend to structurally define the sides, top, bottom of the waveguide and relate one of the top or bottom with respect the microfluidic channel, the top and bottom being parallel to one another and parallel with the microfluidic channel, and one of the top and bottom being closer to the microfluidic channel than the other?


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the test structure” and “the test card,” neither of which has proper antecedent basis in the claims and it is unclear what further structure(s) to the test apparatus of claim 1 is being claimed herein.

 There is insufficient antecedent basis for this limitation in the claim.

Additionally, the recitation of claim 2 is circular and self-referencing with respect to the interconnected metal layers.  Does Applicant intend to provide two different sets interconnected metal layer(s) with one set provided per structural element (i.e. test structure, test card; or utilizing the language of claim 1 having basis with respect to structures therein) and two different sets of interconnected metal layer(s) are connected to one another.
Lastly, while the recitation calls for one or more interconnected metal layers, it is unclear how a single (one) metal layer may be interconnected.

Clarification is required.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “the test card” and “the test structure,” which lack proper antecedent basis in the claims and render the metes and bounds of the sought structural arrangement of the test apparatus unclear.
Claim 10 further recites the limitation “the interferometer,” which lacks proper antecedent basis in the claims.  Examiner notes that Applicant claims a spectrometer herein. This is similarly seen in claim 15, wherein “the interferometer” lacks proper antecedent basis.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural arrangement sought by the test apparatus of claim 14 with the further element of an optical stabilizer circuit are indefinitely defined.
At present, the added element of “an optical stabilizer circuit” is merely presented as an additional, listed element to the test apparatus and it is unclear how the optical stabilizer circuit is connected within the confines of the test apparatus in order to provide the operative embodiment sought.
Additionally, it is noted that the optical stabilizer circuit is provided without any particular functionality within the test apparatus.  What “optical stabilizing” is provided?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, and 5, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee et al. (US 2003/0096081) in view of Chau et al. (US 2010/0128275), hereafter Chau,.
Lavallee discloses microfluidic, optical, and electronic devices and methods for manufacturing (abstract).  With regard to claims 1 and 10, Lavallee discloses a mounting substrate/test card substrate (as in a printed circuit board, PCB), a waveguide sensor 219 having an uppermost surface and side surfaces formed on a first substrate 221 and located on the test card substrate, wherein the first substrate comprises a semiconductor material (e.g. silicon) (pars. [0042,0044,0046-0051,0066,0067], figs. 1, 2, 5, for example).  Lavallee further discloses a microfluidic channel having an opening therein and located on the first substrate, such that an analyte, when deposited into the opening, comes into contact with the optical waveguide sensor (pars. [0050,0065,00670072,0073], figs. 1, 2,&5, for example).  Lavallee further discloses a second substrate having optical fibers located thereon adjacent the first substrate that are optically coupled to the optical waveguide sensor and extend to a coupling end of the mounting substrate/test card substrate (pars. [0055,0056,0058], for example).  With regard to claim 10, Lavallee further discloses an optical system for automatically (i.e. implied data processor/controller in order to provide automation) characterizing optically biological and/or chemical samples, and discloses that the optical fibers of the device may be connected to optical test equipment of any kind useful for characterizing biological and/or chemical materials, such as an optical source and spectrum analyzer for performing absorption spectroscopy (par. [0058], for example).  With regard to claim 2, 3, 5, 17, and 18, Chau discloses that the test structure includes one or more interconnected metal layers formed within the first substrate that are connected to one or more interconnected metal layers of the test card, and wherein the one or more interconnected metal layers of the test structure include a driving electrode located within the first substrate and adjacent the optical waveguide, and the mounting substrate is a printed circuit board as claimed with ferrules as movable fixtures for the optical fibers(par. [0042,0047,0048,0058], for example).  With

With regards to claim 1, Lavallee does not specifically disclose that the optical waveguide sensor is uncladded and wherein nanoparticles are located on or adjacent the uncladded optical waveguide sensor, wherein a concentration of the nanoparticles is higher on or adjacent the side surfaces of the optical waveguide than on the uppermost surface.
As discussed above, Lavallee discloses integrating optical waveguides onto a PCB and interfacing the waveguides with microfluidic channels, which includes a via(s) as opening(s) and provide for a prospective analyte to come into contact with the waveguide sensor.  However, if Lavallee is not taken as providing a microfluidic channel having an opening for presenting an analyte into contact with the uncladded optical waveguide sensor, then such a modification would have been obvious.
Chau discloses a sensing system for localized surface plasmon resonance (SPR) sensing.  Chau discloses integrating a microfluidic chip with the sensing system for SPR, wherein the sensing system includes a light source, optical fiber waveguide, micro-fluidic module, and a plurality of noble-metal nanoparticle disposed on a surface of an unclad portion of the optical fiber waveguide. Chau further discloses that for achieving optimum performance, the best absolute surface coverage of the noble metal nanoparticle sub-monolayer is less than 50% (i.e. providing a concentration of the nanoparticles is higher on or adjacent the side surfaces of the optical waveguide than on the uppermost surface as given by the covered surface vs. uncovered that yields less than 50% coverage; and additionally seen as the noble metal nanoparticles are disposed on a surface, and thus providing at a higher concentration on the side surface than on the uppermost surface, wherein Examiner asserts that the surface at which the noble metal-nanoparticles are disposed are drawn to a side surface of the waveguide, thereby being a higher concentration than the uppermost surface at which noble metal nanoparticles are not disposed) (pars. [0009,0012-0016,0027], figs. 1-2, for example).  Chau further discloses integration of the optical fiber waveguide sensor with a microfluidic module 44 that accommodates the optical fiber waveguide sensor and including an opening such that an analyte, when deposited into the opening, comes into contact with the uncladded optical fiber waveguide sensor (par. [0031], fig. 6, for example).
It would have been obvious to one of ordinary skill in the art to modify Lavallee to provide an uncladded optical waveguide sensor wherein a concentration of the nanoparticles is higher on or adjacent the side surfaces of the optical waveguide than on the uppermost surface, and wherein the microfluidic channel provides for an analyte to come into contact with the uncladded optical waveguide sensor such as taught by Chau in order to provide a likewise contemplated optical/electronic and microfluidic-integrated sensing system (see par.[0042]. of Lavallee, for example, which disclose applications in the PCB-lab-on-a-chip for chemical/biochemical sensing with optical/ optoelectronic, electric analyses) which provides for localized surface plasmon resonance for detecting of analytes (i.e. by biochemical binding events) sensing that further promotes sensitivity and reduced time and consumption of samples and reagents.



Claim(s) 10-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee in view of Chau and McDevitt et al (US 2019/0369121), hereafter McDevitt.
Lavallee and Chau have been discussed above.

With regards to claim 10-12, Lavallee does not specifically disclose that the optical waveguide sensor is uncladded and wherein nanoparticles are located on or adjacent the uncladded optical waveguide sensor, wherein a concentration of the nanoparticles is higher on or adjacent the side surfaces of the optical waveguide than on the uppermost surface, a power source and communication circuitry for wireless transmission of data, and an antenna for wireless transmission of data.

With regard to claim 10, likewise discussion to the modification by one of ordinary skill in the art is provided as directly discussed above in claim 1 with the deficiency to the optical waveguide sensor is uncladded and wherein nanoparticles are located on or adjacent the uncladded optical waveguide sensor, wherein a concentration of the nanoparticles is higher on or adjacent the side surfaces of the optical waveguide than on the uppermost surface, and with respect to the additional modification to a microfluidic channel having an opening for presenting an analyte into contact with the uncladded optical waveguide sensor as taught by Chau for the reasons discussed above.

Further, as in claim 10, Lavallee discloses an optical system for automatically (i.e. implied data processor/controller in order to provide automation) characterizing optically biological and/or chemical samples, and discloses that the optical fibers of the device may be connected to optical test equipment of any kind useful for characterizing biological and/or chemical materials, such as an optical source and spectrum analyzer for performing absorption spectroscopy.
While not explicitly providing for the claimed housing with test card interface, laser, spectrometer, and data processor/control board as in claim 10, such a modification would have been obvious to one of ordinary skill in the art.
McDevitt discloses a portable biochip assaying system (abstract).  McDevitt discloses a microfluidic lab-on-a-chip immunoassay that comprises a disposable cartridge and separate reader(‘portable analyzer’ as in fig. 1, with exterior housing all pertinent assaying/control/communication elements), wherein the cartridge fits into a slot (interface of the reader’s housing) on the reader and the reader performs the analysis.  McDevitt discloses that the reader contains the elements such as the optics, sensing means, processor, user interface, fluidic controls to the microfluidic channels of the cartridge, data communication (i.e. wireless by 3G, 4G/LTE, etc.) and antenna therefor as given by the various communication links disclosed with the known wireless data transmission formats, power source, and software stored on non-transitory computer readable media wherein the software executes some/all the steps of the system’s application/assay when execeuted on a processor, among other elements in order to run the desired assay(s) (pars. [0026,0042,0049,0055,0056,0098,0106,0109], fig. 1, for example).

It would have been obvious to one of ordinary skill in the art to modify Lavallee to provide a docking station such as taught by McDevitt in order to provide suitable optical equipment for automatically characterizing optically biological and/or chemical materials within the lab-on-a-chip device, wherein such a reader station suitably provides a convenient and accessible platform for automatically assessing the sample(s) on the chip(s) for the given assay(s) carried out and communicated to a point of interest such as a laboratory.

Further, as in claim 13, Examiner asserts that such drivers and sensors, as claimed, are implicitly disclosed in McDevitt as would be necessary components in order to affect any control and actuation of such elements (see also par. [0019]).  Examiner further notes that the elements have not been provided with any particular, configured control or functionality.

Claim(s) 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee in view of Chau as applied to claims 1-3, and 5 above, and further in view of Blumberg (US 2005/0232544).
Lavallee and Chau have been discussed above.
Lavallee/Chau does not specifically disclose that an output end of the uncladded optical waveguide sensor has a tapered faceted face, and includes a nitride layer located on the side surfaces and the uppermost surface, and wherein the uncladded optical waveguide sensor comprises silicon nitride or silicon oxynitride.
Blumberg discloses plasmon-enhanced tapered optical fibers (abstract).  Blumberg discloses an optical fiber 6 comprising silicon nitride that includes a dielectric layer on the fiber surfaces such as nitride, and such optical fiber provided with bumps 30a (i.e. facets) in the tapered region of the optical fiber, wherein the tapered faceted optical fiber affords enhanced surface plasmon generation and improved lateral resolution (pars. [0024-0027,0030,0051], figs.1A-C, for example).
It would have been obvious to one of ordinary skill in the art to modify Lavallee/Chau to provide an output end of the uncladded optical waveguide sensor has a tapered and faceted surface, and comprises silicon nitride, and including a nitride layer located on the side surfaces and uppermost surfaces such as taught and suggested by Blumberg in order to provide a constructed optical waveguide sensor that affords enhanced generation of surface plasmons and affords improved lateral resolution, which would be recognized as beneficial in the device of Lavallee/Chau which is concerned with surface plasmon resonance based optical assays.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee in view of Chau as applied to claims 1-3, and 5  above, and further in view of Shirai et al. (US 2006/0045809), hereafter Shirai, and Pommer et al. (US 2003/0201462), hereafter Pommer.
Lavallee/Chau does not specifically disclose that the optical fibers are located in a V-shaped groove in the second substrate, and wherein the coupling end of the mounting base comprise a V-groove fiber mount base, a ferrule mount base, and optical ferrules extending therefrom.
Notably, Lavallee discloses a PCB with movable fixtures as ferrules for attaching optical fibers (par. [0058], and ferrules would be expected for maintaining optically-tight connections)
Shirai discloses a detection system for biological substances (abstract).  Shirai discloses a V-groove 704 where the optical fibers are located (pars. [0100,0102,0107], figs. 2, 5, 13, for example).
Pommer a small scale optoelectronic package with a v-groove fiber mount base, a ferrule mount base and optical ferrules for optically connecting the optical fibers (abstract;pars. [0010-0012,0132,0151,0152,0184], figs. 1-2, for example).
It would have been obvious to one of ordinary skill in the art to modify Lavallee/Chau to provide the optical fibers in V-shaped grooves on the second substrate such as taught by Shirai in order to securely and fittingly align and hold the optical fibers, and with a v-groove fiber mount base, ferrule mount base and optical ferrules connecting to the optical fibers such as taught by Pommers in order to provide for higher performance, and reliability in the connection and alignment of the optical fibers as would likewise be desired in Lavallee, who also discloses coupling of optical fibers to the PBC mounting base in order to allow for optical instrumentation to communicate and integrate therewith the chip.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee in view of Chau and McDevitt as applied to claims 10-13, 17, and 18 above, and further in view of Duer (US 2007/0211985).
Lavallee/Chau/McDevitt does not specifically disclose an optical stabilizer circuit.
Duer discloses an optical scanning system wherein the light generator is a tunable laser than can be tuned to emit one wavelength in a predefined range (i.e. stabilized to emit at one wavelength in a predefined range) (par. [0156], for example).
It would have been obvious to one of ordinary skill in the art to modify Lavallee/Chau/McDevitt to include an optical stabilizer circuit such as taught by Duer in order to provide a light source that may be stabilized to emit at one wavelength in a predefined range such as useful in an SPR assay requiring particular wavelength of interrogation.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee in view of Chau and McDevitt as applied to claims 10-13, 17, and 18 above, and further in view of Eah et al. (US 2006/016454), hereafter Eah.
Lavallee/Chau does not specifically disclose the interferometer is a Michelson interferometer.
Lavallee discloses connection with optical assaying architecture (par. [0058]).
Eah discloses an interferometer, including provided by a traditional Michelson interferometer that is widely used in many applications and provides for dynamic alignment to overcome vibrations in sensitive instruments, and discloses producing the light emissions from gold/silver nanoparticles for collective oscillation to generate plasmon resonance and such interferometry technique is useful in studying biolgocial systems based on SPR (abstract; pars. [0005,0017,0039], for example).
It would have been obvious to modify Lavallee/Chau to provide the interferometer as a Michelson interferometer such as taught by Eah in order to provide a well-known interferometer that provides a nonintrusive interferometric technique that affords dynamic alignment to overcome vibrations in sensitive instruments, and useful with studying biological systems wherein Lavallee/Chau is likewise concerned with optical assaying with SPR based assays.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee in view of Chau and McDevitt as applied to claims 10-13, 17, and 18 above, and further in view of Bates et al. (US 2014/0094114), hereafter Bates.
Lavallee/Chau does not specifically disclose a spring biased clip configured to receive the test card as claimed.
Bates discloses a biosample carrier holder wherein the carrier holder includes radial slots provided with leaf springs 210 to receive the biosample carriers 208 and prevent the biosample carrier(s) from falling out of the slots (par. [0026], figs. 2A,B, for example).
It would have been obvious to one of ordinary skill in the art to modify Lavallee/Chau to provide a spring biased clip configured to receive the test substrate therein such as taught by Bates in order to provide a simple and secure mechanism for assuredly holding the test card substrate within the slot of the reader.  It is also noted that Lavallee/Chau is not deficient with respect to the optical and electrical alignment of the test card substrate within the docking station as McDevitt provides for such alignment with the docking station as given by the full processing (incl. electrical and optical) that is able to be carried out on such an inserted chip to the slot of McDevitt.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee in view of Chau as applied to claims 10-13, 17, and 18  above, and further in view of Blumberg.
Lavallee/Chau does not disclose that an output end of the uncladded optical waveguide sensor has a tapered faceted face.
Blumberg has been discussed above.
It would have been obvious to one of ordinary skill in the art to modify Lavallee/Chau to provide an output end of the uncladded optical waveguide sensor has a tapered and faceted surface, such as taught and suggested by Blumberg in order to provide a constructed optical waveguide sensor that affords enhanced generation of surface plasmons and affords improved lateral resolution, which would be recognized as beneficial in the device of Lavallee/Chau which is concerned with surface plasmon resonance based optical assays.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee in view of Chau as applied to claims 10-13, 17, and 18  above and in view of Sasaki.
Lavallee/Chau does not specifically disclose wherein the coupling end of the mounting base comprise a V-groove fiber mount base, a ferrule mount base, and optical ferrules extending therefrom as claimed.
Sasaki has been discussed above.
It would have been obvious to one of ordinary skill in the art to modify Lavallee/Chau with a v-groove fiber mount base, ferrule mount base and optical ferrules connecting to the optical fibers such as taught by Pommers in order to provide for higher performance, and reliability in the connection and alignment of the optical fibers as would likewise be desired in Lavallee, who also discloses coupling of optical fibers to the PBC mounting base in order to allow for optical instrumentation to communicate and integrate therewith the chip.







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798